Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Request for Continued Examination
	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/14/2022 has been entered.  An action on the RCE follows.

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor device comprising an interlayer dielectric (ILD) layer disposed over and along sidewalls of the first gate spacer and the second gate spacer, and a gap disposed between the metal plug and the ILD layer, wherein the gap at least partially exposes a sidewall of the metal plug within the gap and the second spacer is spaced apart from the gap by the ILD layer, in combination with the remaining claimed limitations of claim 1; the claimed semiconductor device comprising the metal fill layer comprises a lower portion and an upper portion disposed over the lower portion, and the lower portion is spaced apart from the gap by the barrier layer and sidewalls of the upper portion are in direct contact with the seal layer, in combination with the remaining claimed limitations of claim 10; the claimed semiconductor device comprising an interlayer dielectric (ILD) layer disposed over and along sidewalls of the gate stack, a gap disposed between the barrier layer and the ILD layer, the gap at least partially exposes a sidewall of the metal plug within the gap, a capping layer that covers the gap and partially extends into the gap to form a lower surface in the gap, and a bottom surface of the hard mask layer is lower than the lower surface of the capping layer,  in combination with the remaining claimed limitations of claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897